Citation Nr: 1537826	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-38 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the left hip status post open reduction and internal fixation surgery.  

2.  Entitlement to an initial compensable evaluation for left hip limitation of extension.

3.  Entitlement to an initial compensable evaluation for left hip limitation of flexion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  

In April 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the transcript is of record.  

This case was previously before the Board in July 2011 and January 2015, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

In June 2015, the Appeals Management Center (AMC) granted separate initial noncompensable disability ratings for left hip limitation of extension and left hip limitation of flexion, both effective April 24, 2015.  Because the grant of these benefits is ancillary to the issue currently on appeal, the Board finds that the issues of the propriety of the noncompensable ratings assigned are part and parcel of the Veteran's claim for a higher initial rating for his left hip osteoarthritis status post open reduction and internal fixation surgery.  As such, the Board has taken jurisdiction over these claims and addresses them herein.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's osteoarthritis of the left hip status post open reduction and internal fixation surgery has been manifested throughout this appeal by rotation, flexion, and extension limited by pain, and by functional limitation resulting in pain, weakness, incoordination, and disturbance of locomotion requiring the use of a cane for ambulation; there is no competent evidence of ankylosis, a flail joint, or impairment of the femur.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for osteoarthritis of the left hip status post open reduction and internal fixation surgery based on limitation of rotation are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5253 (2015).

2.  The criteria are met for a separate rating of 10 percent for osteoarthritis of the left hip based on limitation of extension, for the entire appellate period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5251 (2015).

3. The criteria are met for a separate rating of 10 percent, but no higher, for osteoarthritis of the left hip based on limitation of flexion, for the entire appellate period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5252 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 

Because the appeal of the initial ratings assigned the Veteran's service-connected left hip conditions stem from the grant of service connection for these disabilities, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  He additionally has not alleged any notice deficiency during the adjudication of his claims.  See Sanders, 129 S. Ct. 1696.

Concerning the duty to assist, the Veteran's lay statements and argument in support of his claims, service treatment records, VA treatment records, and records of private treatment have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  Additionally, pursuant to the Board's remand, the RO obtained and associated with the claims file all available records of recent VA treatment for his disabilities.  The Veteran has not since identified any other records or evidence he wished to submit or have VA obtain.  Accordingly, the Board finds that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.

The Veteran was also provided VA Compensation and Pension examinations to determine the ongoing severity of these conditions, including specifically in December 2008, December 2010, July 2013, and April 2015.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected disorders.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327.  Moreover, since the most recent April 2015 VA examination, the Veteran has not alleged a significant worsening of his conditions.  Neither he nor his representative has challenged the adequacy of the April 2015 examination.  Thus, the April 2015 examination report is adequate for rating purposes and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Moreover, to the extent that any of the previous examinations were not sufficient, any deficiency has since been cured by the April 2015 VA hip and thigh examination.  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Judge or AVLJ who chairs a hearing fully explain the issues, and suggest the submission of evidence that may have been overlooked.  The Board concludes that the hearing was held in compliance with the provisions of Bryant.  Additionally, a review of the record reveals no assertion, by the Veteran or his representative, that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  The Veteran's statements, as well as those of his representative, also demonstrate actual knowledge of the elements and evidence necessary to substantiate his claim because the statements focused on the evidence and elements necessary to substantiate such claim.  As such, the Board finds that the AVLJ complied with the duties set forth in Bryant, and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76, 80 (2012)

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist him with this claim.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.  Accordingly, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran, and such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Legal Criteria for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Thus, if two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.


Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2014).

The Board must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  Moreover, when the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).


Additionally, with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

III.  Analysis

The Veteran maintains that his service-connected left hip disorder is more severely disabling than reflected ratings currently assigned.  The RO originally granted service connection for osteoarthritis of the left hip, status post open reduction and internal fixation surgery, in an April 2009 rating decision, assigning a 10 percent rating effective January 29, 2009, the first day following his discharge from service.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  See also April 2009 Rating Decision (reflecting an effective date of February 1, 2009); July 2009 Rating Decision (amending the effective date to coincide with his discharge).  In a subsequent rating decision, the RO granted separate initial noncompensable disability ratings for left hip limitation of extension and left hip limitation of flexion, effective April 24, 2015.  See June 2015 Rating Decision.  

The Veteran's left hip osteoarthritis status post open reduction and internal fixation surgery has been rated as 10 percent disabling under diagnostic code (DC) 5003-5253.  See 38 C.F.R. § 4.71a.  Additionally, his left hip limitation of extension and left hip limitation of flexion extension have been evaluated as noncompensable under DC's 5003-5251 and 5003-5252, respectively.  See id.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

According to DC 5003, degenerative arthritis is to be rated on the basis of limitation of motion under the DC for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  Additionally, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code related to limitation of motion, a rating of 10 percent may be assigned where there is X-ray evidence of arthritis combined with limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.

The applicable Diagnostic Codes for limitation of motion of the hip are 38 C.F.R. § 4.71a, DCs 5251, 5252 and 5253.  Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.7, Plate II.  A 10 percent disability rating is warranted where extension of the thigh is limited to 5 degrees (DC 5251); or where flexion is limited to 45 degrees (DC 5252).  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned where flexion is limited to 30 degrees; a 30 percent disability rating is assigned where flexion is limited to 20 degrees; and a 40 percent disability rating is assigned where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.  A 10 percent disability rating is also warranted for limitation of rotation of the thigh if the affected leg cannot toe-out more than 15 degrees; a 10 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253.

Turning to the evidence of record, the Veteran underwent VA hip examinations in December 2008, December 2010, July 2013, and April 2015, as previously indicated.  During the first, the examiner found the Veteran's left hip flexion to be from 0 to 60 degrees, with pain at 60 degrees; his extension to be from 0 to 15 degrees, with pain at 15 degrees; his adduction to be from 0 to 15 degrees, with pain at 15 degrees, his abduction to be from 0 to 25 degrees, with pain at 25 degrees; his external rotation to be from 0 to 35 degrees, with pain at 35 degrees; and his internal rotation to be 25 degrees with pain at 25 degrees.  Joint function was additionally limited by pain, fatigue, and weakness after repetitive use testing, with pain primary limiting factor.  

During the second VA hip examination in December 2010, the examiner indicated that the Veteran had limitation of left hip flexion to 80 degrees, limitation of extension to 35 degrees, and limitation of abduction to 25 degrees, without evidence of pain with active motion.  The examiner additionally found that the Veteran was unable to cross his left leg over the right, but noted that he could toe out greater than 15 degrees.  Repetitive use testing was not performed due to the Veteran's level of pain.  It was noted that the Veteran's left hip disorder resulted in difficulty weight bearing and an antalgic gait, and thus required the use of a cane for ambulation; however, no ankylosis was present.  The examiner found the Veteran's left hip osteoarthritis to be productive of painful, limited motion causing significant occupational effects.  The December 2010 VA examiner also reported that the Veteran's condition was productive of severe functional effects in the activities of daily living of chores, shopping, exercise, and sports; resulted in moderate functional effects in the areas of traveling, bathing, dressing, toileting, and driving; and precluded participation in recreation activities.

During his third VA examination in July 2013, the examiner indicated that the Veteran had limitation of left hip flexion to 50 degrees, with objective evidence of painful motion beginning at 45 degrees.  Extension ended at 0 degrees, with objective evidence of pain beginning at 0 degrees.  The examiner noted no loss of abduction beyond 10 degrees, no limitation of adduction such that the Veteran could not cross his legs, no limitation of rotation such that the Veteran could not toe out more than 15 degrees, no ankylosis, no nonunion or malunion of the femur, no flail hip joint, and no leg length discrepancy.  Repetitive use testing was not performed due to the Veteran's level of pain on motion.  As to functional limitation, the examiner found that the Veteran's left hip disability was productive of less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  Additionally, there was pain on palpitation of the left hip, and pain with "minimal motion and weight bearing."  


On his most recent VA examination in April 2015, the Veteran's left hip flexion was to 80 degrees, extension to 20 degrees, abduction to 40 degrees, adduction to 20 degrees, external rotation to 30 degrees, and internal rotation to 30 degrees.  There was evidence of painful motion on flexion, external rotation and internal rotation.  Following repetitive use, flexion and internal rotation were further limited, to 70 and 20 degrees respectively.  Functional loss was noted in the form of pain, fatigue, weakness, and lack of endurance.  The Veteran required a cane to ambulate.  There was no ankylosis.  Additional contributing factors of disability included muscle atrophy due to disuse, instability, disturbance of locomotion, interference with sitting, and interference with standing.  As concerning the muscle atrophy, the examiner noted a reduction in muscle strength on the left side and found a 4 cm circumferential difference between the right and the left upper thigh to be "evidence of atrophy most likely due to disuse."  The examiner further noted that the Veteran's left hip disability impacts his ability to work, because it renders him unable to walk, sit, or stand for long periods of time, and because he must use a cane for ambulation.

Private treatment records from P.F.H., M.D., reflect that the Veteran "lacks 15 degrees of forward flexion, abduction, and extension."  See, e.g., May 2011 Treatment Note from Sports Occupational & Knee Surgery, P.A.  Moreover, Dr. P.F.H. identified increased pain with external and internal rotation, and popping and crepitus throughout the range of motion.  See id.  

Based on the foregoing, the Board finds that the Veteran is entitled to separate 10 percent ratings for his service-connected left hip limitation of extension under DC 5251 and left hip limitation of flexion under DC 5252, for the entire appellate period.  See 38 C.F.R. § 4.71a.  See also 38 C.F.R. §§ 4.7, 4.40, 4.45; Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  See, too, Johnston v. Brown, 10 Vet. App. 80 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant).


In this regard, the Board acknowledges that there is no range of motion testing of record evidencing limitation of extension of the left hip limited to 5 degrees.  See, e.g., December 2008 VA Examination Report; December 2010 VA Orthopedic Examination Report; May 2011 Treatment Note from Sports Occupational & Knee Surgery, P.A.; July 2013 VA Hip & Thigh Disability Benefits Questionnaire (DBQ); April 2015 VA Examination Report.  Similarly, there is only one instance of flexion to 45 degrees with pain.  See January 2013 VA examination.  Despite this, painful extension and flexion have been established by VA orthopedic examination.  See, e.g., December 2008 VA Examination Report (reflecting pain on extension and flexion); July 2013 VA Hip & Thigh DBQ (noting objective evidence of painful motion on both flexion and extension); April 2015 VA Examination Report.  Moreover, competent medical evidence reflects that the Veteran's left hip range of motion is affected in all planes by functional impairment including less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  See, e.g., July 2013 VA Hip & Thigh DBQ.  Additionally, VA examination confirms that the Veteran had crepitus of the hip joint, suffers from muscular weakness and disuse atrophy, and has an altered gait requiring a cane to ambulate.  See, e.g., April 2015 VA Examination Report.  The Veteran is both competent and credible in reporting the functional impact of his hip disability, including painful motion and additional related social and occupational effects.  Given painful motion on extension and flexion of his left hip, and considering the evidence of functional impairment and additional associated symptomatology including an altered gait, impaired ambulation, muscle weakness, incoordination, and crepitus, the Board finds that the criteria for separate 10 percent ratings, effective for the entire appellate period, for limitation of extension and limitation of flexion are more nearly approximated.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59; see also Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  


Higher ratings under DC's 5251 and 5252 are not warranted, however.  In this regard, the 10 percent rating assigned for limitation of extension under DC 5251 is the maximum schedular rating available based on limitation of extension.  See 38 C.F.R. § 4.71a.  Furthermore, as concerning the Veteran's painful limited flexion under DC 5252, the assignment of a higher 20 percent rating is not in order as there has been no evidence of flexion limited to 30 degrees demonstrated at any time.  See 38 C.F.R. § 4.71a.

The Board also finds that, based on the evidence of record, the Veteran is not entitled to a rating higher than the 10 percent already assigned under DC 5253 for painful and limited abduction, adduction, and/or rotation.  Under Diagnostic Code 5253, a higher 20 percent rating is assigned for abduction in the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  At no point during the pendency of this appeal has the Veteran's left hip disability been productive of limitation of abduction of the thigh with motion lost beyond 10 degrees.  See, e.g., December 2008 VA Examination Report; December 2010 VA Orthopedic Examination Report; May 2011 Treatment Note from Sports Occupational & Knee Surgery, P.A.; July 2013 VA Hip & Thigh Disability Benefits Questionnaire (DBQ); April 2015 VA Examination Report.   Further, although the Veteran experiences pain on rotation, abduction, and adduction, there is no indication that his reported pain and functional limitation caused by his left hip osteoarthritis further limits his abduction to a level approximating the maximum 20 percent rating.  See, e.g., April 2015 VA Examination Report (reflecting no additional limitation of abduction after repetitive use testing).  See also 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. at 43.  Importantly, separate ratings for painful abduction, adduction, and/or rotation may not be assigned, as these are all evaluated under the same diagnostic code, DC 5253, and it is settled law that a single disability is not entitled to more than one disability rating within the same diagnostic code unless the regulation expressly provides otherwise.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  Therefore, the Board finds that the Veteran's left hip limitation of rotation warrants no more than the 10 percent evaluation currently assigned under DC 5253.

In sum, the Board finds that, although the Veteran is not entitled to a rating higher than 10 percent for his service-connected left hip osteoarthritis under DC 5253, he is entitled to additional separate 10 percent ratings for the entire period on appeal, for his service-connected left hip limitation of extension under DC 5251, and for his service-connected left hip limitation of flexion under DC 5252.  See 38 C.F.R. §§ 4.71a.  See also Fenderson, 12 Vet. App. at 126. 

The Board is cognizant that the assignment of multiple ratings based on the same symptoms or manifestations constitutes prohibited pyramiding.  38 C.F.R. § 4.14.  However, here, the Board finds that the assignment of separate ratings based on limitation of extension, flexion, and rotation of the left hip under Diagnostic Codes 5251, 5252 and 5253 would not amount to pyramiding under 38 C.F.R. § 4.14.  In this regard, separate ratings under different diagnostic codes may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions."  Esteban v. Brown, 6 Vet. App. 259 (1994).  Here this key consideration has been met, in that limitation of extension, flexion, and rotation concern excursions of movements in different planes, and these limitations therefore constitute different bases for rating the hip.  See 38 C.F.R. § 4.45.  If these limitations are demonstrated, they must be rated separately to adequately compensate for functional loss associated with the service-connected left hip disability.  See 38 C.F.R. § 4.40; see also VAOPGCPREC 9-2004 (providing that separate ratings may be assigned for disability of the same joint where Veteran has both limitation of flexion and limitation of extension of same leg).

As for other potentially applicable diagnostic codes pertaining to the hip, the record does not contain evidence of ankylosis of the left hip or evidence that his left hip osteoarthritis is manifested by pathology such as femur fracture or flail joint; therefore, ratings under Codes 5250, 5254, or 5255 are not appropriate at any time during the rating period.  See 38 C.F.R. § 4.71a.


While the record contains some evidence of muscle disuse atrophy, see April 2015 VA Examination Report, a separate rating under 38 C.F.R. § 4.73, Diagnostic Codes 5313 through 5318, as relevant to muscle injuries of the pelvic girdle and thigh, would result in impermissible pyramiding.  See 38 C.F.R. § 4.14.  In this regard, the Board noes that, for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2014).  Here, the Veteran's primary symptoms of pain and limitation of motion, as well as his additional functionally limiting symptomatology of muscle weakness, fatigability, and incoordination, have already been taken into account in the assignment of separate initial 10 percent ratings for his left hip limitation of extension and limitation of flexion, as discussed above.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59; see also Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  Accordingly, because separately rating the associated left thigh muscle atrophy would result in compensating the Veteran twice for duplicative and overlapping symptomatology, the Board finds that the assignment of a separate rating under DC's 5313-5318 is unwarranted.  See Esteban, 6 Vet. App. 259.  

Additionally, the record does not contain evidence that the Veteran would be entitled to a higher rating for his left hip osteoarthritis were it rated under the schedule of ratings for muscle disabilities at 38 C.F.R. § 4.73.  In this regard, there is no objective indication on the part of the Veteran or by any health care provider that his disuse atrophy of the left thigh would be classified as the type contemplated by the criteria for moderately severe or severe disability of the muscles of the pelvic girdle and/or thigh.  See 38 C.F.R. § 4.73, DC's 5313-5318.  See also 38 C.F.R. § 4.56(c) (concerning the evaluation of moderately severe muscle injuries).  See, too, April 2015 VA Examination Report.


The Board has also considered the Veteran's competent complaints of severe left hip pain, weakness, incoordination, and disturbance of locomotion, as well as the potential additional limitation of functioning resulting therefrom, under the provisions of 38 C.F.R. §§ 4.40, 4.45, for all rating codes potentially applicable to his disability.  See DeLuca, 8 Vet. App. at 207 -08.  However, there is insufficient objective evidence (shown on either VA examinations or in his treatment records) to conclude that his left hip symptoms caused such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 or the holding in DeLuca, supra.  And, as noted, his complaints of pain, weakness, incoordination, and disturbance of locomotion, including during flare-ups, are already contemplated in the separate 10 percent ratings assigned his left hip limitation of extension and flexion.  There is no indication that the manifestations of his left hip disability, including pain, weakness, incoordination, crepitus, and altered gait, have caused functional loss greater than that contemplated by the 10 percent ratings assigned under DCs 5251, 5252, and 5253.  And while the Veteran no doubt experiences impairment due to his service-connected left hip disabilities, his functional impairment would need to be equivalent to flexion of the left hip not greater than 30 degrees, or abduction lost beyond 10 degrees, or ankylosis, or left hip flail joint, or impairment of the left femur, or moderately severe muscle atrophy, in order for a higher or separate rating to be assigned, and this has simply not been shown.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC's 5250-5255; DeLuca, 8 Vet. App. at 207-08.

The issue of a total disability rating based on individual unemployability (TDIU) has not been raised in connection with this claim.  See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Although the Veteran submitted evidence indicating that he resigned from one job due, at least in part, to his service-connected left hip disability, see, e.g., May 2010 Letter to D.D. (resigning from his retail management position), the record reflects that he is currently employed, and does not indicate that the employment is marginal or sheltered or that the Veteran does not command a living wage from such employment.  See, e.g., July 2013 VA Hip & Thigh DBQ (reflecting that the Veteran is employed); December 2010 VA Examination Report (noting that the Veteran is employed full time).  Furthermore, the Veteran has not stated and there is no evidence otherwise suggesting that his left hip disorder is sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.  See April 2011 Board Hearing Testimony (stating that his hip disability precluded physical jobs that required regular standing and walking, but noting that he had experience in curriculum development and instructional systems that would allow him to "land a pretty good job").  Thus, consideration of entitlement to TDIU is not warranted.

IV.  Extraschedular Consideration

With regard to extraschedular consideration, there is no evidence that the left hip disability is manifested by signs, symptoms, or functional impairment so exceptional or unusual as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's left hip osteoarthritis is manifested by symptoms and functional impairment expressly addressed by the rating criteria, including limitation of motion, pain, incoordination, weakness, and disturbance of locomotion.  These symptoms and functional limitations are also contemplated by, and indeed directly addressed by sections 4.40, 4.45, and 4.59 of the regulations, as well as by DC's 5003, 5251, 5252, and 5253, which provide for compensation for arthritis and painful and limited motion.  See 38 C.F.R. § 4.71a.  Thus, a comparison of the Veteran's left hip disorders with the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards," especially considering that the Veteran does not have any symptoms or functional limitations not accounted for in the ratings assigned under the schedular criteria. See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.  Moreover, functional impairment, including its effect on employment, is already accounted for in the assignment of a schedular rating.  See 38 C.F.R. §§ 4.1, 4.21; VAOPGCPREC 6-96.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 114-118; 38 C.F.R. § 3.321(b).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 10 percent for limitation of rotation due to service-connected osteoarthritis of the left hip status post open reduction and internal fixation surgery is denied.

Entitlement to a separate rating of 10 percent, but no higher, for limitation of extension due to service-connected osteoarthritis of the left hip is granted, for the entire appellate period, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a separate rating of 10 percent, but no higher, for limitation of flexion due to service-connected osteoarthritis of the left hip is granted, for the entire appellate period, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


